NUMBER 13-08-00493-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG





DAVID LUCIO MARTINEZ,	APPELLANT,

v.


THE STATE OF TEXAS,	APPELLEE.



On Appeal from the 156th District Court 
of Bee County, Texas.




MEMORANDUM OPINION
 
Before Justices Yanez, Garza and Vela

Memorandum Opinion Per Curiam

	Appellant, David Lucio Martinez, attempts to appeal his conviction.  The trial court
has certified that this "is a plea-bargain case, and the defendant has NO right of appeal." 
See Tex. R. App. P. 25.2(a)(2).
	On August 22, 2008, this Court notified appellant's counsel of the trial court's
certification and ordered counsel to: (1) review the record; (2) determine whether appellant
has a right to appeal; and (3) forward to this Court, by letter, counsel's findings as to
whether appellant has a right to appeal, or, alternatively, advise this Court as to the
existence of any amended certification.
	On September 25, 2008, counsel filed a letter brief with this Court.  Counsel's
response does not establish that the certification currently on file with this Court is incorrect
or that appellant otherwise has a right to appeal.  
	The Texas Rules of Appellate Procedure provide that an appeal must be dismissed
if the trial court's certification does not show that the defendant has the right of appeal. 
Tex. R. App. P. 25.2(d); see Tex. R. App. P. 37.1, 44.3, 44.4.  Accordingly, this appeal is
DISMISSED.  Any pending motions are denied as moot.

							PER CURIAM

Do not publish.  See Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered 
and filed this the 23rd  day of October, 2008.